ORDER
PER CURIAM.
Petitioner, who was sentenced in 1983 in reliance upon the sentencing guidelines, has challenged the constitutionality of those guidelines on grounds they violate the bicameral and presentment provisions of the Pennsylvania constitution. Superior Court rejected petitioner’s argument and affirmed judgment of sentence. In light of our recent decision in Commonwealth v. Sessoms, 516 Pa. 365, 532 A.2d 775 (1987), this petition for allowance of appeal is granted, the Order of Superior Court is reversed, and the record is remanded to the Court of Common Pleas for reconsideration of petitioner’s sentence in accordance with Sessoms, supra.